NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT


GREGORY W. GOETZ,                       )
                                        )
             Appellant,                 )
                                        )
v.                                      )       Case No. 2D18-3207
                                        )
AMY CARROLL,                            )
                                        )
             Appellee.                  )
                                        )

Opinion filed June 14, 2019.

Appeal from the Circuit Court for Lee
County; Amy Hawthorne, Judge.

Gregory W. Goetz, pro se.

Amy Carroll, pro se.



PER CURIAM.

             Affirmed.



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.